UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07278 Nuveen Arizona Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:February 28 Date of reporting period: August 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. NUVEEN INVESTMENTS ACQUIRED BY TIAA-CREF On October 1, 2014, TIAA-CREF completed its previously announced acquisition of Nuveen Investments, Inc., the parent company of your fund’s investment adviser, Nuveen Fund Advisors, LLC (“NFAL”) and the Nuveen affiliates that act as sub-advisers to the majority of the Nuveen Funds. TIAA-CREF is a national financial services organization with approximately $613 billion in assets under management as of June 30, 2014 and is a leading provider of retirement services in the academic, research, medical and cultural fields. Nuveen expects to operate as a separate subsidiary within TIAA-CREF’s asset management business. Nuveen’s existing leadership and key investment teams have remained in place following the transaction. Your fund investment will not change as a result of Nuveen’s change of ownership. You will still own the same fund shares and the underlying value of those shares will not change as a result of the transaction. NFAL and your fund’s sub-adviser(s) will continue to manage your fund according to the same objectives and policies as before, and we do not anticipate any changes to your fund’s operations. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Managers’ Comments 5 Fund Leverage 9 Common Share Information 10 Risk Considerations 12 Performance Overview and Holding Summaries 13 Shareholder Meeting Report 21 Portfolios of Investments 23 Statement of Assets and Liabilities 51 Statement of Operations 52 Statement of Changes in Net Assets 53 Statement of Cash Flows 55 Financial Highlights 56 Notes to Financial Statements 62 Additional Fund Information 75 Glossary of Terms Used in this Report 76 Reinvest Automatically, Easily and Conveniently 78 Annual Investment Management Agreement Approval Process 79 Nuveen Investments 3 Chairman’s Letter to Shareholders Dear Shareholders, Over the past year, global financial markets were generally strong as stocks of many countries rose due to strengthening economies and abundant central bank support. A low and stable interest rate environment allowed the bond market to generate modest but positive returns. More recently, markets have been less certain as economic growth is strengthening in some parts of the world, but in other areas recovery has been slow or uneven at best. Despite increasing market volatility, geopolitical turmoil and concerns over rising rates, better-than-expected earnings results and economic data have supported U.S. stocks. Europe continues to face challenges as disappointing growth and inflation measures led the European Central Bank to further cut interest rates. Japan is suffering from the burden of the recent consumption tax as the government’s structural reforms continue to steadily progress. Flare-ups in hotspots, such as the ongoing Russia-Ukraine conflict and Middle East, have not yet been able to derail the markets, though that remains a possibility. With all the challenges facing the markets, accommodative monetary policy around the world has helped lessen the impact of these events. It is in such changeable markets that professional investment management is most important. Investment teams who have experienced challenging markets in the past understand how their asset class can behave in rapidly changing times. Remaining committed to their investment disciplines during these times is a critical component to achieving long-term success. In fact, many strong investment track records are established during challenging periods because experienced investment teams understand that volatile markets place a premium on companies and investment ideas that can weather the short-term volatility. By maintaining appropriate time horizons, diversification and relying on practiced investment teams, we believe that investors can achieve their long-term investment objectives. As always, I encourage you to communicate with your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of the Nuveen Fund Board, we look forward to continuing to earn your trust in the months and years ahead. William J. Schneider Chairman of the Board October 23, 2014 4 Nuveen Investments Portfolio Managers’ Comments Nuveen Arizona Premium Income Municipal Fund (NAZ) Nuveen Michigan Quality Income Municipal Fund (NUM) Nuveen Ohio Quality Income Municipal Fund (NUO) Nuveen Texas Quality Income Municipal Fund (NTX) These Funds feature portfolio management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments, Inc. Portfolio managers Michael S. Hamilton and Daniel J. Close, CFA, discuss key investment strategies and the six-month performance of these four Nuveen Funds. Michael assumed portfolio management responsibility for NAZ in 2011, while Dan has managed NUM, NUO and NTX since 2007. What key strategies were used to manage these Funds during the six-month reporting period ended August 31, 2014? During this reporting period, the rally in the municipal market continued, driven by strong demand and tight supply and reinforced by a market environment of solid fundamentals and improving technical factors. For the reporting period, municipal bond prices generally rose, while interest rates declined. During this time, we continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that had the potential to perform well over the long term. Despite the general decline in new municipal issuance, especially in Ohio, we continued to find opportunities to purchase bonds in both the primary and secondary markets that helped us keep the Funds fully invested. Overall, our emphasis was on adding bonds with intermediate and longer maturities in a variety of credit sectors that we believed offered long-term potential, attractive structures and the ability to continue to diversify revenue sources. Because declining interest rates produced an increase in current calls during this reporting period, as bond issuers sought to lower costs through refinancings, much of our focus was on reinvesting the cash resulting from these calls into bonds with longer durations and lower credit ratings to help offset the decline in rates. During this reporting period, the Funds found value in diversified areas of the marketplace. In NAZ, the majority of our purchases focused on the education sector, as we added higher education credits, charter school bonds and local school district issues with longer maturities. All of our purchases during this reporting period consisted of Arizona paper, with the exception of a small addition of bonds issued by the Guam Water Works Authority. These territorial bonds, which we believe represent an improving credit story, offered the benefits of diversification and longer duration to the Fund. NAZ also purchased Puerto Rico Sales Tax Financing Corporation (COFINA) bonds in May 2014, based on their attractive diversification, duration and yield. Due to ongoing developments in Puerto Rico, Nuveen subsequently revised its opinion on COFINA’s legal structure and we made the decision to sell these bonds from the portfolio in July 2014. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s (S&P), Moody’s Investors Service, Inc. (Moody’s) or Fitch, Inc. (Fitch). Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Bond insurance guarantees only the payment of principal and interest on the bond when due, and not the value of the bonds themselves, which will fluctuate with the bond market and the financial success of the issuer and the insurer. Insurance relates specifically to the bonds in the portfolio and not to the share prices of a Fund. No representation is made as to the insurers’ ability to meet their commitments. Nuveen Investments 5 Portfolio Managers’ Comments (continued) In Michigan, counter to the national trend, municipal issuance rose substantially for the reporting period. This increase was largely due to the refinancing of Detroit water and sewer bonds, which accounted for approximately $1.8 billion of Michigan’s $5.1 billion in issuance, or almost all of the increase. In August 2014, Detroit announced a tender offer for the city’s water and sewer bonds, aimed at replacing some of the $5.2 billion of existing debt with lower cost bonds. Approximately $1.5 billion in existing water and sewer bonds were returned to the city by investors under the tender offer, which enabled Detroit to issue new water and sewer bonds, resulting in savings of $250 million over the life of the bonds. The city also raised about $150 million to finance sewer system improvements. As part of the deal, Detroit water and sewer bonds also were permanently removed from the city’s bankruptcy case, which led to a rally in the bonds’ price. NUM participated in both the tender offer and the new issue of Detroit water and sewer bonds. During this reporting period, NUM also found value in higher education (Michigan State University), electric utilities, dedicated tax bonds and local government obligation (GO) credits. In Ohio, despite the substantial drop in state issuance, NUO continued to find bonds that helped us accomplish our goals for the Fund, adding state and local GOs, water and sewer credits and bonds issued by Miami University. Our purchases in NTX focused on dedicated tax bonds, state GOs, public utilities and student housing credits. All of our purchases in the Michigan, Ohio and Texas Funds represented in-state paper. During this reporting period, S&P upgraded its credit rating on National Public Finance Guarantee Corp. (NPFG), the insurance subsidiary of MBIA, to AA-rating from A-rating, citing NPFG’s strong operating performance and competitive position in the financial guarantee market. As a result, the ratings on the Funds’ holdings of bonds backed by insurance from NPFG were similarly upgraded to AA-rating as of mid-March 2014. This action produced an increase in the percentage of our portfolios held in the AA-rated credit quality category (and a corresponding decrease in the A-rated category), improving the overall credit quality of the Funds. During this reporting period, S&P also upgraded its rating on Assured Guaranty Municipal (AGM) as well as AGM’s municipal-only insurer Municipal Assurance Corp. to AA from AA-. Cash for new purchases was generated primarily by proceeds from called and matured bonds, which we worked to redeploy to keep the Funds fully invested and support their income streams. As previously mentioned, the decline in municipal yields and the flattening of the municipal yield curve relative to the Treasury curve helped to make refunding deals more attractive and we saw an increase in this activity during the reporting period, which provided ample cash for purchases. We also sold a few selected holdings, including pre-refunded bonds in NAZ, NUM and NTX and long-dated credits that were attractive to the retail market in NUM. In addition, NUM and NUO trimmed their tobacco holdings to maintain allocations within Fund guidelines. As of August 31, 2014, all four of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. For duration and cash management reasons, NUM and NUO found it advantageous to terminate several inverse floating rate trusts during this reporting period. This had the effect of modestly reducing leverage. How did the Funds perform for the six-month reporting period ended August 31, 2014? The tables in the Performance Overview and Holding Summaries section of this report provide total returns performance for each Fund for the six-month, one-year, five-year and ten-year periods ended August 31, 2014. Each Fund’s returns at net asset value (NAV) are compared with the performance of corresponding market indexes and Lipper classification average. For the six months ended August 31, 2014, the total returns at common share NAV for these four Funds exceeded the returns for their respective state’s S&P Municipal Bond Index as well as that of the national S&P Municipal Bond Index. For the same period, NUO outperformed the average return for the Lipper Other States Municipal Debt Funds Classification, NAZ and NUM performed in line with the Lipper Other States average and NTX trailed this Lipper classification average. 6 Nuveen Investments Key management factors that influenced the Funds’ returns included duration and yield curve positioning, credit exposure and sector allocation. The use of regulatory leverage also was an important positive factor affecting the Funds’ performance. Leverage is discussed in more detail later in this report. Given the combination of declining interest rates and a flattening yield curve during this reporting period, municipal bonds with longer maturities generally outperformed those with shorter maturities. Overall, credits with maturities of 15 years or more, especially those at the longest end of the municipal yield curve, outperformed the general municipal market, while bonds at the shortest end of the curve produced the weakest results. Because these four Funds were overweighted in the longer segments of the municipal curve that performed best and underweighted in the underperforming shorter end of the curve, duration and yield curve positioning was a significant positive contributor to their performance, especially in NUM. During the reporting period, lower rated bonds generally outperformed higher quality bonds, as the municipal market rally continued and investors became more willing to accept risk. Overall, these Funds tended to have good weightings in the lower quality categories and underweights in the highest AAA-rated category. As a result, credit exposure was a positive contributor to NAZ, NUO and NTX, but detracted slightly from NUM’s performance. The Michigan Fund was hampered by an underweighting in BB-rated bonds, primarily Detroit water and sewer credits, which rallied following a successful refinancing effort that removed them from the City of Detroit bankruptcy case as of August 2014 (as mentioned earlier in this section of the report). Health care bonds generally were the top performer among the municipal market sectors for this period, with industrial development revenue (IDR), transportation, education, and water and sewer credits also outperforming the general municipal market. NUO, in particular, was overweighted in the health care sector, which boosted its performance, while NTX was hampered by its underweights in tollroads (transportation) and water and sewer bonds. Utilities bonds in Arizona and Ohio also performed well. However, NAZ and NUO were underweighted in utilities relative to their state indexes, which took away from performance. NAZ also was underweighted in airport bonds (transportation), but the longer maturities of these holdings helped them make a positive contribution to NAZ’s return. Overall, NAZ benefited from solid performance from its holdings of prepaid gas contract credits, charter schools (e.g., Choice Academies, Legacy Traditional Schools) and tax increment financing (TIF) bonds (e.g., Eastmark Community Facilities District 1 in Mesa and Parkway Community Facilities District 1 in Prescott Valley), all of which generally featured longer durations and lower credit ratings. In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities, were among the poorest performing market segments. The underperformance of these bonds relative to the market can be attributed primarily to their shorter effective maturities and higher credit quality. All of these Funds had allocations of pre-refunded bonds, with NTX having the heaviest weighting and NAZ the smallest exposure. Lower rated tobacco credits backed by the 1998 master tobacco settlement agreement also performed poorly. NAZ continued to have a small allocation (less than 1%) of tobacco bonds issued by The Children’s Trust Fund (Puerto Rico), while NUM and NUO held Michigan and Buckeye tobacco bonds, respectively, which the Funds trimmed during this reporting period. These tobacco holdings detracted from the performance of these three Funds. In addition, GO credits generally trailed the revenue sectors as well as the municipal market as a whole for the reporting period. We also continue to monitor two situations in the broader municipal market for any impact on the Funds’ holdings and performance: the ongoing economic problems of Puerto Rico and the bankruptcy filing of Detroit, Michigan. Regarding Puerto Rico, shareholders should note that NUM, NUO and NTX had sold out of their exposures to Puerto Rico debt prior to this reporting period, while NAZ had an allocation of approximately 1% throughout the reporting period. The Puerto Rico credits offered higher yields, added diversification and triple exemption (i.e., exemption from most federal, state and local taxes). However, Puerto Rico’s continued economic weakening, escalating debt service obligations and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Following the latest rating reduction by Moody’s in July 2014, Puerto Rico general obligation debt was rated B2/BB+/BB (or below investment grade) by Moody’s, S&P and Fitch, respectively, with negative outlooks. In late June 2014, Puerto Rico approved new legislation creating a judicial framework and formal process that would allow several of the commonwealth’s public Nuveen Investments 7 Portfolio Managers’ Comments (continued) corporations to restructure their public debt. As of September 2014, the Nuveen complex held $70.9 million in bonds backed by public corporations in Puerto Rico that could be restructured under this legislation, representing less than 0.1% of our municipal assets under management. In light of the evolving economic situation in Puerto Rico, Nuveen’s credit analysis of the commonwealth had previously considered the possibility of a default and the restructuring of public corporations and we had adjusted our portfolios to prepare for such an outcome, although no such default or restructuring has occurred to date. The Nuveen complex’s entire exposure to obligations of the government of Puerto Rico and other Puerto Rico issuers totals 0.35% of assets under management, as of September 30, 2014. For the reporting period ended August 31, 2014, Puerto Rico paper underperformed the municipal market as a whole. The second situation was the City of Detroit’s filing for Chapter 9 in federal bankruptcy court in July 2013. Burdened by decades of population loss, changes in the auto manufacturing industry and significant tax base deterioration, Detroit had been under severe financial stress for an extended period prior to the filing. Given the complexity of the city’s debt portfolio, number of creditors, numerous union contracts and significant legal questions to be resolved, Detroit’s municipal bankruptcy case has been ongoing. As of September 2014 (subsequent to the close of this reporting period), almost all of the key creditors had reached agreement on the city’s plan to restructure its $18 billion of debt and emerge from bankruptcy. A ruling by the U.S. Bankruptcy Court on the fairness, legality and feasibility of the city’s bankruptcy exit plan was expected as early as October 2014. Shareholders of NUM should note that this Fund has no exposure to Detroit general obligation bonds and is underweighted in Detroit water and sewer bonds relative to the Michigan index. Detroit water and sewer credits performed well for the reporting period, as they rallied following the positive developments described earlier. 8 Nuveen Investments Fund Leverage IMPACT OF THE FUNDS’ LEVERAGE STRATEGY ON PERFORMANCE One important factor impacting the returns of the Funds relative to their comparative benchmarks was the Funds’ use of leverage through their issuance of preferred shares and/or investments in inverse floating rate securities, which represent leveraged investments in underlying bonds. The Funds use leverage because our research has shown that, over time, leveraging provides opportunities for additional income, particularly in the recent market environment where short-term market rates are at or near historical lows, meaning that the short-term rates the Fund has been paying on its leveraging instruments have been much lower than the interest the Fund has been earning on its portfolio of long-term bonds that it has bought with the proceeds of that leverage. However, use of leverage also can expose the Fund to additional price volatility. When a Fund uses leverage, the Fund will experience a greater increase in its net asset value if the municipal bonds acquired through the use of leverage increase in value, but it will also experience a correspondingly larger decline in its net asset value if the bonds acquired through leverage decline in value, which will make the Fund’s net asset value more volatile, and its total return performance more variable over time. In addition, income in levered funds will typically decrease in comparison to unlevered funds when short-term interest rates increase and increase when short-term interest rates decrease. Leverage had a positive impact on the performance of the Funds over this reporting period. As of August 31, 2014, the Funds’ percentages of leverage are as shown in the accompanying table. NAZ NUM NUO NTX Effective Leverage* % Regulatory Leverage* % *
